Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims1, 34 and 43  is the inclusion of the limitations of 

“Static-electricity discharge means for conducting nozzle-generated static electricity
transferred to the outer-aperture stopper by the tip of the fuel-dispensing pump nozzle to an electrically conductive exterior terminal arranged proximate to the outer nozzle-receiving aperture of the nozzle-insertion housing and proximate to a distal end of the fuel filler pipe during movement of the outer-aperture stopper from the closed position to the opened position so that the nozzle-generated static electricity is discharged from the electrically conductive exterior terminal to a ground located in spaced-apart relation to the fuel filler pipe and associated with a vehicle chassis adapted to support the fuel filler pipe.” In claim 1 and 34; and 
“wherein the static-electricity discharge means comprises an adapter sleeve made of an
electrically conductive material and formed to include a tube configured to surround the nozzle- insertion housing and arranged to lie in an annular space provided between an exterior surface of the nozzle-insertion housing and an interior surface of the fuel filler pipe and the adapter sleeve further includes a radially outwardly extending first flange appended to the tube and configured to provide the electrically conductive exterior .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747